DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II, Species III-Figure 4, Species A-Figure 5A in the reply filed on August 24, 2020 is acknowledged.
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.     
The traversal is on the ground(s) that the exact pedestal is in claims 1 and 11.  This is not found persuasive because the search areas for method claims are different than for apparatus claims due to their different classifications (i.e. The inventions have acquired a separate status in the art in view of their different classification).  
Note. With respect to applicant’s species argument, Species III-Figure 4 and Species V-Figure-8 will be examined and hence Species V is withdrawn from the election of species requirement.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 2014/0302256).
Referring to Figures 1, 2, and 4 and paragraphs [0022]-[0055], Chen et al. disclose a method of forming a plasma within a semiconductor processing chamber, the method comprising:  flowing a precursor 104 into a processing region 106 of the semiconductor processing chamber (par.[0026]), the processing region being at least partially defined by a pedestal 108 configured to support a substrate 110 (par.[0025]), wherein:  the pedestal comprises an electrode 112 operable to form a plasma within the processing region of the semiconductor processing chamber (par.[0027]), the processing region at least partially defined by the pedestal, the pedestal comprises a heater 150 embedded within the pedestal, the heater is coupled with a power supply 165, an RF filter 160 is coupled between the power supply and the heater (par.[0030]), and a shunt capacitor C10 is coupled between the RF filter and the heater (Fig. 4, par.[0051]); and forming a plasma of the precursor to produce plasma effluents (par.[0030]).
With respect to claim 17, the method of forming a plasma of Chen et al. further 
comprising a plurality of heaters 150, A1, A2, B1, B2 wherein each heater of the plurality of 
heaters is coupled with a separate RF filter 160, and wherein a separate shunt capacitor C10, 
is positioned between each heater and RF filter (Figs. 2 & 4 and pars.[0020], [0039],[0051]).
With respect to claim 18, the method of forming a plasma of Chen
et al. further includes wherein the shunt capacitor C10 is coupled as a bypass between the 
heater 150 and the RF filter 160 (Chen et al.-par.[0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2014/0302256) in view of Sakao (U.S. 2008/0236493) and Lin et al. (U.S. 2016/0002779).
	The teachings of Chen et al. have been discussed above.
	Chen et al. fail to teach comprising operating a motor coupled with the shunt capacitor to adjust a capacitance of the shunt capacitor.
	Referring to Figures 2-3 and paragraphs [0042]-[0046], Sakao teach that it is conventionally known in the art to adjust the capacitance of the shunt capacitor 49 in order to control the impedance on the heater line and achieve the desired plasma processing conditions.  The capacitance is adjusted manually by dial 50.  Referring to paragraph [0061], Lin et al. teach that it is conventionally known in the art to automatically adjust the capacitance of the shunt capacitor 920 using a motor 925 to achieve the desired plasma processing conditions.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the shunt capacitor of Chen et al. to operate and be coupled to a motor to adjust a capacitance of the shunt capacitor in order to achieve the desired plasma processing conditions.
With respect to claim 13, the method of forming a plasma of Chen et al. in view of Sakao further includes wherein increasing the capacitance of the shunt capacitor 49 reduces an impedance at the heater 21(Sakao-pars.[0042]-[0044], i.e. by adjusting the capacitance of the capacitor, adjusts the impedance at the heater).
With respect to claim 14, the method of forming a plasma of Nguyen et al. in view of Lin et al. further includes wherein the heater 21 is disposed within the pedestal proximate a radial edge of the pedestal, and wherein increasing the capacitance of the shunt capacitor 49 reduces a thickness of an envelope of the plasma proximate the radial edge of the pedestal Sakao-pars. pars.[0042]-[0044], i.e. by controlling the capacitance, the plasma density (thickness) and distribution is adjusted).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2014/0302256) in view of Lin et al. (U.S. 2017/0306494).
The teachings of Chen et al. have been discussed above and specifically Chen et al disclose wherein the pedestal comprises a ceramic.
However, Chen et al. fail to teach wherein the electrode is coupled with an RF generator.
Referring to Figure Fig. 4A and pars.[0040]-[0041], Lin et al. teach that it is conventionally known in the art for the electrode 410 in the pedestal 128 is coupled with an RF generator 416 as means to generate plasma.  Additionally, Chen et al. teach that either the upper electrode or the pedestal’s electrode can be used for plasma generation.  Thus, it would have been obvious to obvious to one of ordinary skill in the art at the time of the invention for the electrode to be coupled with an RF generator as taught by Lin et al. since it is a conventionally known means to generate plasma.  Additionally, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)
With respect to claim 16, the method of forming a plasma of Chen et al. in view of Lin et al. further includes wherein the RF generator 416 is configured to operate at 13.56 MHz (Lin et al. (par.[0041]-[0042]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2014/0302256) in view of Lin et al. (U.S. 2018/0096865).
	The teachings of Chen et al. have been discussed above.
	Chen et al. is silent on wherein the precursor comprises a halogen-containing precursor.
	Referring to paragraphs [0038]-[0039], Lubomirsky teach that is conventionally known in the plasma art to use a halogen-contain precursor for an etching process.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the precursor of Chen et al. to be a halogen-containing precursor as taught by Lubomirsky since it is conventionally used precursor for a plasma etching process.

Response to Arguments
Applicant's arguments filed  March 28, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that C10 only represents a capacitive effect that builds up between the metal enclosure and the connector/filter components.  C10 is not an actual capacitor, let alone a shunt capacitor, as recited by the claims.
C10 is a capacitor since it (i.e. a connection) is proximate to a grounded surface and hence a capacitance will occur (par.[0051]).  Figure 4 shows the structure of capacitor C10.  Claim 1 fails to require a specific capacitance value for the shunt capacitor and thus the capacitor C10 of Chen et al. reads on the claim.  Therefore, as broadly claimed, Chen et al. disclose a shunt capacitor and thus satisfies the claimed requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716